Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142743                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  _________________________________________                                                                Brian K. Zahra,
                                                                                                                      Justices
  In re MARK E MOON ESTATE.
  _________________________________________

  KRISTINA MOON, Personal Representative of
  the Estate of MARK E. MOON,
                Appellant,
  v                                                                 SC: 142743
                                                                    COA: 294176
                                                                    Eaton Probate Court:
  MERLIN MOON,                                                            08-045647-DE
             Appellee.
  _________________________________________/


        On order of the Court, the application for leave to appeal the January 27, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2011                    _________________________________________
           y1026                                                               Clerk